Citation Nr: 1208681	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-03 938	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a right gastrocnemius muscle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran is a member of the Army National Guard who served on active duty from May 1987 to July 1987 and from November 2004 to December 2005.  He entered a third period of active duty in October 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 RO decision.  


FINDINGS OF FACT

1.  The Veteran injured his right gastrocnemius muscle during a softball game on active duty for training (ACDUTRA) in June 2002.

2.  The muscle strain has left residuals.


CONCLUSION OF LAW

The criteria for service connection for residuals of a right gastrocnemius muscle strain have been met.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veteran was seriously injured in Iraq during his third period of active duty, rendering him unfit for continued military service.  A proposed VA disability rating, based upon a joint venture between the Department of Defense and the VA which incorporates both VA disability compensation examination reports and the military's physical evaluation board findings, is of record and shows that as of September 2011, he had not yet been discharged from the Army, but that a 100 percent disability rating had been proposed for assignment effective immediately after his discharge.  While this situation most likely dominates the Veteran's focus of concern at this point; this appeal, which was initiated prior to his deployment to Iraq in 2008, nevertheless remains pending and must be addressed by the Board in the regular course of business.  

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record reflects that the Veteran was informed of these elements with regard to his claim in a letter of October 2006 prior to the initial adjudication of his claim.    

In any event, and as discussed below, service connection is warranted for the disorder at issue.  Consequently, any failure in the duty to notify or assist is harmless.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

In this case, the record reflects that the Veteran injured his lower right leg in June 2002 during a softball game at the Aberdeen Proving Ground while he was in ACDUTRA status.  He was treated at the time, with provisional diagnoses which included an injury to the Achilles tendon, a partial tear of the gastrocnemius muscle, or a strain of the muscle.  He then received further evaluation at the Walter Reed Medical Center, where the diagnostic assessment of a right medial gastroc strain was rendered.  He received aggressive physical therapy, on a daily basis, for several weeks, with the therapy continuing seamlessly at the McConnell Air Force Base upon his return to Kansas.  He was also given a medical profile for no running or marching for a period of three months.  The orders for his physical therapy indicate that he was to continue the daily therapy until the strain improved completely. 

Following the expiration of the three month profile, and the termination of his physical therapy, however, there are no further reports or complaints involving the right lower leg contained in the record.  

Pursuant to this claim, the Veteran underwent a VA examination in September 2006.  At that time, the Veteran's only complaint was of calf pain when running.  Upon examination, there was no muscle weakness, atrophy, or spasm.  The neurologic clinical examination was normal, and all extremities were deemed to have been normal.  The examiner rendered a diagnosis of a gastrocnemius strain with no significant effects upon his usual occupation or daily activities.  

In this case, the evidence shows that the Veteran injured the muscle at issue during a period of Active Duty for Training.  The September 2006 VA examiner concluded that the Veteran had a current disorder, although the examiner felt the overall functional impairment of the disorder was insignificant.  Nevertheless, the evidence does show some remaining residual disability.

Given the injury in service and the evidence showing a current disorder, and in light of the Veteran's assertions concerning the symptoms since the injury, the Board finds that the evidence is in equipoise.  Accordingly, service connection is warranted.
 

ORDER

Service connection for residuals of a right gastrocnemius muscle strain is granted.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


